Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Megan Barros

Plaintiff, DECLARATION OF MEGAN BARROS
18-cv-3394 (VCB)
-against-

National Railroad Passenger Corporation d/b/a
Amtrak.

Defendant.

 

Xx

MEGAN BARROS, declares under of penalty of perjury and pursuant to 28 U.S.C. § 1746, that the
following is true and correct!:

1. Marc Thompson withdrew from my case citing a breakdown in the attorney-client relationship.
His affidavit in support of his fees distorts our actual attorney-client relationship. Marc Thompson
ignored my case for virtually the first year, conducted minimal discovery, and failed to
investigate what happened to me in a manner that would help me understand why I was injured in
a stampede in Amtrak's Penn station on April 14, 2017. Our attorney-client interaction was slight,
until he wanted to settle my case. Then, he treated me with unrelenting condescension. From the
moment he decided that my case was a loser, Thompson berated and bullied me to accept a
settlement. When that failed, he quit just as he said he would.

Initial Contact

2. On July 10, 2017, I met and retained Marc Thompson. We discussed the April 14, 2017 events
that took place in Amtrak’s Penn Station which led to the stampede and my injuries. This meeting
lasted less than an hour. Thereafter, Thompson filed a notice of claim against Amtrak.

3. December 18, 2017, having had no contact from Thompson since the initital meeting (except one
email from his office confirming the notice of claim was filed), I sent an email inquiring about
my case and did not receive a response. On January 31, 2018, I sent another email requesting an
update. On March 27, 2018. I finally briefly spoke with Marc Thompson about commencing an
action against Amtrak.

4. On April 3, 2018, Thompson brought the complaint against Amtrak in the wrong court, and it was
subsequently removed to this Court.

Discovery

5. According to Amtrak’s October 23, 2018 letter to Judge Broderick (ECF #14), Thompson did not
respond to Amtrak’s April 23, 2018 Interrogatory requests until October 23, 2018, two days

 

' This declaration was prepared with the assistance of New York Legal Asistance Group, Clinic for Pro Se Litigants.
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 2 of 14

before depositions were to be completed. An extension of time to take depositions and complete
discovery was granted twice. The third request was denied. My deposition was canceled three
times and then I had a deposition on two different days because the medical records were not
obtained due to Thompson's failure to act.

My deposition was taken on March 6, 2019 and April 26, 2019. Marc Thompson spent very little
time preparing me for my deposition. He had me come to his office slightly before the
deposition, then while drinking coffee, taking phone calls, and opening mail he asked me if I
could remember the date of the accident and if I looked at anything related to my injury or the
stampede before coming to the deposition. No other preparation was done.

Thompson took the deposition of Joseph Nativo, the Amtrak police officer involved in the
incident. No other depositions were taken or noticed to be taken by Thompson.

Medical records were produced by my doctors.

When I was finally able to retrieve my files, I found a scarity of documents produced by Amtrak.

Mare Thompson's push for settlement.

10.

11.

12.

13.

14.

15.

16.

On May 29, 2019, Marc Thompson sent me an email containing a copy of the deposition he took,
with no message in the body of the email. When we later spoke, he unexpectedly suggested
settling the case for a specific amount and suggested I read the deposition because he thought it
would make me settle.

On May 30, 2019, I spoke to Thompson and I asked if he looked into the things he asked about in
the deposition and also if he had followed up on the overcrowding and station management which
we had previously discussed, including during my two depositions. He said he would look into it.

On or about June 3, 2019 Thompson stated that my case was a loser case and if I continued
pursuing it, I would lose. He said I needed to take the settlement or find another attorney. It
was a long call and Marc continued to barrate me even after I was in tears asking him to please
look into things for me because I wanted to understand what happened that day for my own piece
of mind so I could understand why I was trampled.

June 5, 2019, Thompson belittled my case, berated me, and yelled at me to take the settlement
offer or find another lawyer.

June 24, 2019, Marc Thompson forwarded me an email with no message in the body,with a letter
attachment from Amtrak's lawyers explaining the dates. times, and locations for two Independent
Medical Examinations. No explantion was given to me regarding how I should proceed.

June 27, 2019, Marc Thompson sent a terse email: “Do you have a new lawyer yet?” Attached
as Exhibit 1 is a copy of the June 27, 2019 Thompson email to Barros.

July 2, 2019. I sent the following email “Marc, I understand this must be frustrating for you but it
is also frustrating for me. You have been my lawyer for this case for two years and now want to

2
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 3 of 14

17.

18.

19.

20.

drop it and have made it clear you do not want to do anything else for my case. I have found out
that the date for deposing and requesting documents was in April right after my second
deposition. This is proving to be difficult since another lawyer may not be able to request
anything. There is a second document about dates for depositions and documents online but it has
no dates on it, do you know if it is an extension and what the new date would be? Did you or are
you waiting to depose anyone else, like the station manager? Did you request the video tapes of
the station that will show me getting injured? Did you request any of the documents you reference
in the officers deposition before the deadline? Is it possible to have an extension on the deadline?
In the past I was not well enough to ask for these things but I thought you were looking into them.
Do you know when I should receive the first day of my deposition? When I receive it { will be
able to check it for errors and send back my complete deposition. I look forward to your answers
to my questions.” Attached as Exhibit 2 is a copy of the Barros email, dated July 2. 2019, to
Thompson.

July 3, 2019, Thompson continued to belittle my case in his email response to my email: “We are
not deposing anyone else. They can be questioned at trial. We can also subpoena any videos for
trial. The documents I asked for at the deposition will be turned over to us. All of that aside, I still
believe that you will lose your case and if you don’t get a new lawyer or settle I will make a
motion to be relieved from the case. (emphasis added). The accusatory tone of your email
disturbs me greatly. My office has done everything correctly on your case and you should be
appreciative rather than annoyed. We took a case worth zero and have managed to get Amtrack
[sic] to offer some money. I hope to hear from you soon.” Attached as Exhibit 3 is a copy of the
Thompson email, dated July 3, 2019 to Barros. After his calls in which he yelled at me in an
angry voice to take the settlement, I found this email to be extremely difficult to read and felt as
though he was berating me again.

July 10, 2019, I wrote the following email to Mare Thompson “Marc. I know you do not want to
continue with my case and | am continuing to look for another lawyer. The issue is the April
deadline for depositions and requests for discovery. Is there a way to ask for more time for the
discovery? I know that my doctors appointment is tomorrow and I will be there at 10:15am.
Thank you, Megan” Mare Thompson responded to this email with the following “We do not need
more discovery.”

July 12,2019 Mare Thompson wrote the following email, “What is going on with your search
for a new lawyer?” (emphasis added).Attached as Exhibit 4 is a copy of the Thompson email,
dated July 13, 2019, to Barros. This was followed by a call in which I felt bullied again as I tried
to explain, potential new lawyers want to know about the discovery deadline and file without
dates. Other lawyers disagreed and thought there should have been more discovery,
investigation, and depositions.

July 17, 2019 1, sent the following email to Mare Thompson, “Marc, Is it not possible to request
more time for discovery? Please send me a list of documents or questions that have been
requested regarding the overcrowded station and Amtrak protocols for crowd control and
notification of delays. Also is there still a meeting tomorrow for discovery? Is this with the judge
or only between attorneys? Thank you, Megan”. Marc Thompson responded with the following,
~The meeting was adjourned until 9/13. In my opinion there is no more discovery needed. Please

3
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 4 of 14

find a new attorney immediately. If you want to review your file make an appointment and we
will make it available to you. (emphasis added). Attached as Exhibit 5 is a copy of the Thompson
email, dated July 17, 2019, to Barros.

21. July 18, 2019 Mare Thompson filed a motion to be relieved as counsel, but did not provide me a
copy.

22. July 29, 2019 Jennifer Golden, from Thompson's office, sent an email which read “Attached
please find the IME Report conducted by Dr. Andrew Bazos on July 14, 2019 and the IME
Report conducted by Dr. Richard Lechtenberg on July 23, 2019.” with two attachments. |
responded in an email. July 31, 2019 “Mare and Jennifer. | have read both reports and I do not
agree with the doctors findings. The findings seem to be the opposite of the doctors who treated
me after the stampede. What should be done now?”

23. July 29, 2019, Jennifer Golden sent an email to me with a copy of the Motion to be Relieved as
Counsel. This is the first [learned of the motion.

24. September 9, 2019 Mare Thompson sent an email containing the Court’s order granting his
August 26, 2019 motion to be relieved as counsel.

Proceedings After Thompson Withdrew as Counsel

25. Between September 17 and December 4, 2019, I attempted without success to obtain my files so I
could find new counsel. With no other recourse (and with the help of NYLAG’s office), | sought
the Court's assistance.

26. On Dec 4, 2019, with the help of the NYLAG office, [ sent an email to Marc Thompson with an
attached court order, instructing Thompson to turn over my files immediately. Later that day, I
went to Thompson’s office to obtain a copy of my file. | had to wait till 6pm and was then given a
CD ROM and some printed files, a few of which were duplicates.

27. Unable to obtain counsel, I notified the Court that | would proceed pro se. Continuing to work
with NYLAG, Susanne Toes Keane filed a notice of appearance for the limited purpose of
settlement. ] obtained additional medical reports from my surgeon and nuerologist. Ms. Keane
spent many hours with me discussing the strengths and weaknesses of my case. She conducted
the settlement discussions on my behalf, but together we resolved the matter.

Dated: August 28, 2020

Moon (

MEGAN BARROS

63 Wall St.

New York, N.Y. 10005
(802) 282-2970
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 5 of 14

EXHIBIT 1
Case 1:18-cv-03394-VSB-SLC Document 60

Mail body: Fwd:

wonnnnnn- Forwarded message ----------

From: Marc R. Thompson <M Thompson: pul ersthonpson.con>
Date: Thursday, June 27, 2019

Subject:
To: "neganbarros@_ gmilcom" <ineganbarros(@ gmail. com>

Megan, have you found a new lawyer yet?

Marc R. Thompson, Esq.

Pulvers, Pulvers & Thompson LLP
950 Third Ave, New York, NY 10022
212-471-5103

www. pul ersthompson.com

Filed 08/28/20 Page 6 of 14
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 7 of 14

EXHIBIT 2
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20

Mail body: Fwd:

weeeenenee Forwarded message ----------

From: Megan Bans <nxegan.barros(@ gil. con>

Date: Tuesday, July 2, 2019

Subject:

To: "Marc R. Thompson" <MThompson pulversthompson.com>

Marc,

I understand this must be frustrating for you but it is also frustrating for me.

You have been my lawyer for this case for two years and now want to
drop it and have made it clear you do not want to do anything else for

my case.

I have found out that the date for deposing and requesting documents
was in April right after my second deposition. This is proving to be
difficult since another lawyer may not be able to request anything.

There is a second document about dates for depositions and documents
online but it has no dates on it, do you know ifit is an extension

and what the new date would be? Did you or are you waiting to depose
anyone else, like the station manager? Did you request the video tapes
of the station that will show me getting injured? Did you request any

of the documents you reference in the officers deposition before the
deadlme? Is it possible to have an extension on the deadline? In the
past I was not well enough to ask for these things but I thought you
were looking into them

Do You know when I should receive the first day of my deposition? When
I receive tt I will be able to check it for errors and send back my
complete deposition.

I look forward to your answers to my questions.

Megan

Page 8 of 14
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 9 of 14

EXHIBIT 3
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 10 of 14

Mail body: Fwd:

weeenen nee Forwarded message ----------

From Marc R. Thompson <M Thompson@ pubversthonpson.com>
Date: Wednesday, July 3, 2019

Subject:

To: Megan Barros <imegan.bairos(@ gmil. con

We are not deposing anyone

else. They can be questioned at trial We can also subpoena any videos for trial The documents I asked for at the deposition will be turned over to
us. All of that aside, J still believe that you will lose your case and if you don’t get a new lawyer or settle I will make a motion to be relieved from
the case. The accusatory tone of your emuil disturbs me greatly. My office has down everything correctly on your case and you should be

appreciative rather than annoyed. We took a case worth zero and have managed to get Amtrack to offer some money. I hope to hear from you
soon.

Marc R. Thompson
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 11 of 14

EXHIBIT 4
Case 1:18-cv-03394-VSB-SLC Document 60

Mail body: Fwd:

wenennn--- Forwarded message ----------

From Mare R. Thompson <M Thonpson@ pubersthompson.con>
Date: Friday, July 12, 2019

Subject:

To: Megan Barros <incgan, barvos(«: gmail. com>

What is going on with your search for a new lawyer?
Marc R. Thompson, Esq.

Pulvers, Pulvers & Thompson LLP

950 Third Ave, New York, NY 10022
212-471-5103

Www. pub ersthompson.com

Filed 08/28/20 Page 12 of 14
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 13 of 14

EXHIBIT 5
Case 1:18-cv-03394-VSB-SLC Document 60 Filed 08/28/20 Page 14 of 14

Mail body: Fwd: Megan Barros

weeeennnn- Forwarded message ----------

From Marc R. Thompson <M Thompson pub ersthompson.con>
Date: Wednesday, July 17, 2019

Subject: Megan Barros

To: Megan Barros <megan.barros(@ gmail. con

‘The meeting was adjourned until 9/13. In my opinion there is no more discovery needed. Please find a new attorney immediately . If you want to
review your file make an appointment and we will make it available to you.

Marc R. Thompson
